Case 8:09-cr-00478-VMC-MAP Document 153 Filed 04/07/21 Page 1 of 8 PageID 1117




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

    UNITED STATES OF AMERICA


    v.                                   Case No.: 8:09-cr-478-VMC-MAP


    DENZIL JACKSON

    _______________________________/

                                      ORDER

          This cause is before the Court pursuant to Defendant

    Denzil   Jackson’s     pro   se    “Renewed   Motion   for   Sentence

    Modification Pursuant to 18 U.S.C. [§] 3582(c)(1)(A)” (Doc.

    # 150), filed on January 25, 2021. The United States responded

    February 16, 2021. (Doc. # 152). For the reasons that follow,

    the Motion is denied.

    I.    Background

          On September 30, 2010, the Court sentenced Jackson to

    235 months imprisonment and 60 months supervised release for

    conspiracy     to   distribute     and    possess   with   intent   to

    distribute 1,000 kilograms or more of marijuana. (Doc. # 90).

    According to Bureau of Prisons records, Jackson is 47 years

    old and is expected to be released on November 28, 2023. (Doc.

    # 152 at 2).
Case 8:09-cr-00478-VMC-MAP Document 153 Filed 04/07/21 Page 2 of 8 PageID 1118




          In his Motion, Jackson seeks compassionate release under

    Section 3582(c)(1)(A)(i), as amended by the First Step Act,

    because of the COVID-19 pandemic and his underlying medical

    issues,    which    include   HIV,       deep   vein   thrombosis,   and

    diabetes. (Doc. # 150). Alternatively, Jackson requests home

    confinement or permission to return to his birth country of

    Jamaica. (Id. at 3). The United States has responded (Doc. #

    152), and the Motion is ripe for review.

   II.    Discussion

          Jackson      seeks   compassionate        release   or,   in   the

    alternative, a “sentence modification [that would] remove

    Jackson from the institutional environment.” (Doc. # 150 at

    3). Specifically, Jackson proposes either home confinement

    with his wife in Brooklyn, New York, or the ability to return

    to his birth country of Jamaica. (Id.). The Court will address

    each request in turn.

          A.   Request for Compassionate Release

          The United States argues that the Motion should be denied

    on its merits. (Doc. # 152 at 11). Assuming that Jackson has

    exhausted his administrative remedies, the Court agrees with

    the United States and denies the Motion because Jackson’s

    circumstances are not extraordinary and compelling.




                                         2
Case 8:09-cr-00478-VMC-MAP Document 153 Filed 04/07/21 Page 3 of 8 PageID 1119




          “The    authority       of       a    district      court    to   modify    an

    imprisonment sentence is narrowly limited by statute.” United

    States v. Phillips, 597 F.3d 1190, 1194–95 (11th Cir. 2010);

    see also United States v. Diaz-Clark, 292 F.3d 1310, 1317-18

    (11th    Cir.     2002)(collecting               cases   and    explaining       that

    district courts lack the inherent authority to modify a

    sentence). Specifically, 18 U.S.C. § 3582(c) sets forth the

    limited circumstances in which a district court may reduce or

    otherwise modify a term of imprisonment after it has been

    imposed. The only portion of Section 3582(c) that potentially

    applies to Jackson is Section 3582(c)(1)(A)(i), which permits

    a   court    to    reduce    a     sentence        where      “extraordinary     and

    compelling reasons warrant such a reduction.” 18 U.S.C. §

    3582(c)(1)(A)(i).

          The Sentencing Commission has set forth examples of

    qualifying        “extraordinary            and    compelling      reasons”       for

    compassionate release, including but not limited to: (1)

    terminal     illness;       (2)    a       serious    medical     condition    that

    substantially diminishes the ability of the defendant to

    provide self-care in prison; or (3) the death of the caregiver

    of the defendant’s minor children. USSG § 1B1.13, comment.

    (n.1).      Jackson   bears        the       burden      of    establishing      that

    compassionate release is warranted. See United States v.


                                                 3
Case 8:09-cr-00478-VMC-MAP Document 153 Filed 04/07/21 Page 4 of 8 PageID 1120




    Heromin, No. 8:11-cr-550-VMC-SPF, 2019 WL 2411311, at *2

    (M.D.   Fla.   June    7,   2019)(“Heromin      bears       the   burden   of

    establishing that compassionate release is warranted.”).

           Jackson argues that his chronic conditions (namely HIV,

    deep    vein   thrombosis,     and       diabetes),     leave     him    more

    vulnerable to the COVID-19 pandemic. (Doc. # 150 at 1).

    However, the mere presence of COVID-19 at Jackson’s facility

    is not an extraordinary and compelling reason warranting

    release. The Court agrees with the Third Circuit that “the

    mere existence of COVID-19 in society and the possibility

    that it may spread to a particular prison alone cannot

    independently    justify      compassionate      release,         especially

    considering    BOP’s   statutory     role,    and     its    extensive     and

    professional efforts to curtail the virus’s spread.” United

    States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

           Nor is there evidence that Jackson’s medical conditions

    “substantially diminish [his] ability . . . to provide self-

    care within the environment of a correctional facility” or

    are otherwise serious enough to warrant release. USSG § 1B1.13

    comment. (n.1). According to his medical records, Jackson is

    “at usual baseline” and “able to ambulate[,] eat[,] and

    drink.” (Doc. # 150-1 at 1). His diabetes is currently being

    treated with statin and the BOP is monitoring his lipids.


                                         4
Case 8:09-cr-00478-VMC-MAP Document 153 Filed 04/07/21 Page 5 of 8 PageID 1121




    (Id. at 1, 5). His deep vein thrombosis is “stable on chronic

    anticoagulation [with] warfarin.” (Id.).

          As far as Jackson’s HIV, the Court agrees that such a

    condition must be taken seriously, especially in light of

    COVID-19. However, “advances in medical treatment have made

    HIV a manageable condition.” United States v. Jackson, No.

    3:15-cr-185-MMH-PDB, 2021 WL 62494, at *1 (M.D. Fla. Jan. 7,

    2021). Jackson has not shown any evidence that he has a low

    CD4 cell count — which would indicate a scarcity of white

    blood cells able to fight infection — or a weakened immune

    system.    See   Id.     (denying   compassionate     release   where    a

    prisoner’s   HIV       was    described   as   “asymptomatic”   and    the

    prisoner “[did] not point to any evidence that he [had] a low

    CD4 cell count”). On the contrary, Jackson’s medical records

    indicate   his   HIV     is    “asymptomatic    [with]    moderate    CD4”

    levels. (Doc. # 150-1 at 1, 5).

          Therefore, Jackson’s medical conditions do not create an

    extraordinary      and       compelling   reason    for    compassionate

    release. See Cannon v. United States, No. CR 11-048-CG-M,

    2019 WL 5580233, at *3 (S.D. Ala. Oct. 29, 2019)(denying

    compassionate release where a prisoner’s                 medical records

    indicated his “many conditions [were] being controlled with

    medication”); United States v. Carter, Crim. No. 107-076,


                                         5
Case 8:09-cr-00478-VMC-MAP Document 153 Filed 04/07/21 Page 6 of 8 PageID 1122




    2020 WL 4194014, at *2 (S.D. Ga. July 21, 2020) (finding no

    compelling and extraordinary justification for release where

    defendant was on HIV medication and had a CD4 count of 488);

    United States v. Wright, Crim. No. 18-5, 2020 WL 4227564, at

    *1, 3 (W.D. Va. July 22, 2020) (denying compassionate release

    where defendant’s HIV was asymptomatic and she had a “stable”

    CD4 count).

          Although the Court is sympathetic to Jackson’s medical

    concerns, his various treatments appear to be effective.

    “[S]peculation at this point about what may or may not occur

    at some point in the future does not constitute a ‘compelling

    and extraordinary’ reason for release.” See United States v.

    Esmond, No. CR 18-15 (SDW), 2020 WL 4915669, at *3 (D.N.J.

    Aug. 21, 2020) (denying compassionate release for prisoner

    with HIV where medical issues “appear[ed] to be under control”

    and responding to treatment).

          Accordingly, Jackson has not shown an extraordinary and

    compelling reason that justifies compassionate release and

    his Motion is denied.

          B.   Request for Home Confinement

          In the alternative, Jackson requests that the Court

    modify his term of imprisonment so that he may complete his

    sentence while on home confinement, or in his birth country


                                      6
Case 8:09-cr-00478-VMC-MAP Document 153 Filed 04/07/21 Page 7 of 8 PageID 1123




    of Jamaica. (Doc. # 150 at 3). However, the Court has no

    authority to direct BOP to place Jackson in home confinement

    — either in New York or Jamaica — because such decisions are

    committed solely to the BOP’s discretion. See United States

    v. Calderon, 801 F. App’x 730, 731-32 (11th Cir. 2020) (per

    curiam) (explaining that district courts lack jurisdiction to

    grant early release to home confinement pursuant to the Second

    Chance Act, 34 U.S.C. § 60541(g)(1)(A)).

          Once a court imposes a sentence, the BOP is solely

    responsible        for   determining     an    inmate’s    place    of

    incarceration to serve that sentence. See Tapia v. United

    States, 564 U.S. 319, 331 (2011) (“A sentencing court can

    recommend that the BOP place an offender in a particular

    facility or program . . . [b]ut decision making authority

    rests with the BOP.”); 18 U.S.C. § 3621(b) (“The [BOP] shall

    designate the place of the prisoner’s imprisonment[.]”).

    Therefore,    Jackson’s      request for home confinement        and/or

    permission    to    return    to   Jamaica    falls   outside   Section

    3582(c)’s grant of authority, and the Motion is denied as to

    this request.




                                        7
Case 8:09-cr-00478-VMC-MAP Document 153 Filed 04/07/21 Page 8 of 8 PageID 1124




          Accordingly, it is hereby

          ORDERED, ADJUDGED, and DECREED:

          Denzil Jackson’s pro se “Renewed Motion for Sentence

    Modification Pursuant to 18 U.S.C. [§] 3582(c)(1)(A)” (Doc.

    # 150) is DENIED.

          DONE and ORDERED in Chambers in Tampa, Florida, this 7th

    day of April, 2021.




                                      8
